Exhibit 10.1 Modine Holding GmbH Mr. Klaus Feldmann Kelterstraße 3 72666 Neckartailfingen Filderstadt, March 30st, 2009 SERVICE CONTRACT FOR MANAGING DIRECTOR Dear Mr. Feldmann, Modine Holding GmbH, Arthur-B.-Modine-Straße, represented by its shareholder(s) Modine Manufacturing Company the latter represented by Gregory T. Troy, its Vice President & Chief Human Resources Officer, - hereinafter referred to as "Modine" - is concluding the following managing director service contract with you: Article 1 - Position and Scope of Duties As per April 1, 2000 you have been appointed Managing Director of Modine as well as Modine Europe GmbH. You have also been appointed by Modine Manufacturing Company as Regional Vice President of Modine Manufacturing Company for Europe.Modine can assign responsibilities to you as needed to fulfil your responsibilities. In your capacity as Managing Director, you are in particular responsible for the management of Modine’s Original Equipment operations in Europe. The shareholders may, at any time, appoint additional managing directors ("Geschäftsführer") and/or assign different and/or ad­ditional responsibilities to you. You shall perform your duties as managing director by obser­ving the diligence of a prudent business­man in accor­dance with the provisions of this Ser­vice Con­tract, Modine's Articles of Incorporation (Gesellschaftsvertrag), the gener­al and specific directi­ves or instructions given by the share­hol­ders and in accordance with the law. Article 2 - Other Activities You shall devote your full working time and capacity to the fulfillment of your duties hereunder. Any other activity for remu­nera­tion and any activity which normally en­titles to remunera­tion, including any part time work, is subject to the prior written consent of the sharehol­ders. The sharehol­ders may refuse to grant such consent at their discretion. Article 3 - Transactions Subject to Consent Your authority to transact business on behalf of Modine and Modine Europe GmbH is subject to the specific terms of Modine and Modine Europe’s current Articles of Incorporation (Gesellschaftsvertrag), as well as internal policies and procedures of Modine and Modine Manufacturing Company. Article 4 - Inventions All rights pertaining to inventions, whether patent­able or not, and to proposals for technical improve­ments made or submitted by you and to computer software developed by you (herein­after jointly called "Inventions") during the term of this Servi­ce Contract shall be deemed acquired by Modine and compensated by your base salary agreed in Sec. 5.1 herebelow without you being entitled to any additional remuneration. You shall in­form Modine or a person designated by Modine immediately of any Inventions in writing and you shall assist Modine in acquiring patent or other industrial property rights, if Modine so de­sires. Subsection 4.1 above shall apply to any Inventions no mat­ter whether a. they are related to the business of Modine or not, b. they are based on experience and Know-how of Modine or not, or c. they ema­nate­ from such duties of activities as are to be per­formed by you as a managing director within Modine, or d. they have been made during or outside normal business hours of Modine. Modine Holding GmbH, Arthur-B.-Modine-Straße, D-70794 Filderstadt
